Citation Nr: 0122716	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  94-49 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

Entitlement to an effective date earlier than December 30, 
1996, for the assignment of a 40 percent evaluation for 
degenerative joint disease of the cervical spine with 
foraminal stenosis.

Entitlement to an effective date earlier than April 21, 1998, 
for the assignment of a 70 percent evaluation for PTSD (post-
traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1993 and later RO rating decisions that granted 
service connection for the cervical spine disability and 
assigned a 40 percent evaluation, effective from December 30, 
1996, (a 20 percent evaluation was assigned prior to this 
date), and a December 1998 RO rating decision that increased 
the evaluation for PTSD from 10 to 70 percent, effective from 
April 21, 1998.  In March 2001, the Board remanded the case 
to the RO in order to schedule the veteran for a personal 
hearing.  In a letter dated in March 2001, the veteran 
notified the RO that he did not want a personal hearing with 
regard to his claims.


FINDINGS OF FACT

1.  In December 1985, the veteran submitted an original claim 
for service connection for a cervical spine disorder.

2.  Service connection for degenerative joint disease of the 
cervical spine was granted in an October 1992 rating 
decision.  In a January 1993 rating decision the RO 
established a 20 percent evaluation for the cervical spine 
disability, and assigned an effective date of December 16, 
1985 for the grant of service connection and the 20 percent 
evaluation.

3.  In March 1993, the veteran disagreed with the evaluation 
assigned for the cervical spine disability.

4.  A September 1993 RO rating decision denied an increased 
evaluation for the cervical spine disorder, the veteran was 
notified of this decision, and he appealed this rating 
decision.

5.  A December 1998 RO rating decision increased the 
evaluation for degenerative joint disease of the cervical 
spine with foraminal stenosis from 20 to 40 percent, 
effective from December 30, 1996.

6.  In February 1999, the veteran appealed the effective date 
assigned for the 40 percent evaluation for the cervical spine 
disability.

7.  The veteran's claim for an original evaluation for the 
cervical spine disability has been active since December 1985 
and this disability has been manifested primarily by 
limitation of motion, painful motion, radiological findings 
of arthritis and a herniated disc, and slight radiculopathy 
that have produced severe functional impairment since March 
1, 1990.

8.  On April 24, 1995, the veteran submitted a claim for an 
increased evaluation for the PTSD.

9.  The PTSD has been manifested by nightmares and 
recollections of experiences in service, anxiety, anger, 
depression, and social phobia that produce serve social and 
industrial impairment or occupation and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood since April 15, 1996.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for degenerative joint disease of the cervical spine with 
foraminal stenosis from the earlier effective date of March 
1, 1990, are met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, 
Codes 5290, 5293 (2000).

2.  The criteria for the assignment of a 70 percent rating 
for PTSD from the earlier effective date of April 15, 1996, 
are met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400, 4.7, 4.132, Code 9411, effective prior to 
November 7, 1996, and 4.130, Code 9411, effective November 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

The provisions of 38 U.S.C.A. § 5103A (West Supp. 2001) 
pertain to the duty to assist.  Under the new law Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  The 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991).  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The implementing regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing the effective date of awards, and has, 
by information letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claims throughout 
the procedural course of the claims process, and has thereby 
been advised of the evidence necessary to substantiate his 
claims.  There is no evidence of relevant records that are 
not part of the claims folder.  The claims file also contains 
sufficient medical evidence, such that further examination is 
not necessary.  The veteran has offered argument as to the 
merits of his claim and has identified no further evidence 
pertinent to the appeal.

Further, the veteran's representative has had an opportunity 
to make argument on the veteran's claims subsequent to the 
adoption of the VCAA.  The veteran and his representative 
have not had an opportunity to present argument since the 
adoption of the implementing regulations.  However, the 
implementing regulations merely provide definitions and 
procedures for carrying out the VCAA.  The regulations are 
not meant to make substantive changes or provide additional 
rights.  66 Fed. Reg. 45,629.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

I.  Entitlement to an Effective Date Earlier than December 
30, 1996, for the Assignment of a 40 Percent Evaluation for 
Degenerative Joint Disease of the Cervical Spine with 
Foraminal Stenosis.

The salient procedural history of the veteran's original 
claim for service connection and evaluation of the cervical 
spine disorder may be briefly summarized.  The evidence shows 
that he submitted the original claim for service connection 
for a cervical spine disorder in December 1985.  The RO 
denied the claim and the veteran appealed to the Board.  In 
October 1992, the Board granted service connection.  A 
January 1993 RO rating decision, carried out the Board 
decision, by establishing service connection for degenerative 
joint disease of the cervical spine, and assigning a 
20 percent evaluation, effective from December 16, 1985.  

The veteran submitted a notice of disagreement in March 1993 
with the evaluation assigned for this disorder.  In a 
September 1993 rating decision the RO denied an increased 
evaluation for the cervical spine disorder and the veteran 
appealed.  In a  December 1998 rating decision the RO 
increased the evaluation for degenerative joint disease of 
the cervical spine with foraminal stenosis from 20 to 
40 percent, effective from December 30, 1996.  In February 
1999, the veteran disagreed with the effective date assigned 
for the 40 percent evaluation.

Under the circumstances in this case, the veteran's claim for 
a higher original evaluation has been pending since December 
1985.  Hence, an earlier effective date for the 40 percent 
rating or this "staged rating" for the cervical spine 
disability may be assigned from then or the date entitlement 
arose in accordance with the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999); 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

VA and private medical reports show that the veteran was 
treated and evaluation for his cervical spine disorder in the 
1980's and 1990's.  The more salient medical reports with 
regard to the claim for an effective date earlier than 
December 30, 1996, for the assignment of a 40 percent 
evaluation for degenerative joint disease of the cervical 
spine with foraminal stenosis are discussed below.

The veteran underwent a VA medical examination in July 1986.  
He complained of neck pain.  No significant abnormalities of 
the cervical spine were found.

A private medical report shows that a MRI (magnetic resonance 
imaging) of the veteran's cervical spine was taken in March 
1987.  There were a few areas of low intensity anterior and 
inferior to C4 and C5 due to osteophytes.  There was some 
uniform decrease of signal intensity of the disc spaces 
consistent with degenerative change.  There was no decreased 
height of the disc spaces or the vertebral bodies.  The cord 
did not demonstrate any atrophy.  There was no evidence of 
spinal canal stenosis.  There was uniform decrease of the 
signal of all of the disc spaces consistent with some slight 
degenerative changes.  Osteophytes were seen

A private medical report dated in June 1988 notes that the 
veteran had chronic pain involving the neck, shoulders, and 
left arm.  It was also noted that he had sustained injuries 
in Vietnam while in service.

The veteran underwent VA medical examination in July 1988.  
There was no tenderness over his cervical vertebrae or 
musculature or muscular spasm about the neck.  Range of 
motion at the cervical spine was flexion forward to 25 
degrees, extension backward to 20 degrees, lateral flexion to 
35 degrees, and rotation to 50 degrees.  X-rays of the 
cervical spine showed hypertrophic spurring.  The views were 
limited and he was recommended for additional lateral view X-
ray of the cervical spine.  The diagnosis was arthritis and 
periarticular sclerosis of the cervical spine.

Private medical reports show that the veteran underwent nerve 
conduction studies of the right and left ulnar nerves in 
1988.  The impression was evidence of bilateral ulnar nerve 
neuropathy with both motor and sensory components.

Statements and testimony from the veteran in the 1980's and 
1990's are to the effect that he had experienced neck pain 
since an injury in service.

The veteran underwent a VA medical examination on March 1, 
1990.  He complained of pain of the neck with paresthesias 
involving the left upper extremity.  Flexion of the cervical 
spine was to 40 degrees, extension was to 10 degrees, lateral 
motion to the right and left was to 20 degrees, and rotation 
was to 50 degrees.  There was considerable pain on all motion 
of the cervical spine.  Neurological deficits involving the 
upper extremities were not found.  X-rays of the cervical 
spine revealed evidence of old trauma involving the 5th and 
6th cervical vertebra with narrowing of the intervertebral 
disc space at C5-6 and C6-7 with hypertrophic changes along 
the margins of the 5th, 6th, and 7th vertebra.  The diagnosis 
was residuals of injury of the cervical spine.

The veteran underwent a VA medical examination in August 
1993.  There was pain throughout the cervical spine on 
compression and on percussion of the spinous process.  
Flexion was to 20 degrees, extension was to 10 degrees, side 
bending to the right and left was to 20 degrees, and rotation 
was to 45 degrees.  The impression was degenerative joint 
disease of the cervical spine.

A private medical report shows that a MRI of the veteran's 
cervical spine was taken in October 1994.  The summary was 
degenerative changes of the cervical spine.  It was noted 
that there was left lateral recess narrowing at the C5-6 
level due to a combination of disc protrusion and ventral 
bony ridging and that this abnormality could result in mass 
effect on the ventral nerve root at this level and as it 
exits in the proximal portion of the left-sided neural 
foramen at the C5-6 level.

The veteran underwent a VA medical examination in November 
1996.  He reported more stiffness in his neck.  He reported 
electrical shocks down the left arm when he turned his head 
to the left at times or electric shock on the left side of 
his neck and head.  Examination of the cervical spine 
revealed normal flexion and extension.  Side bending was to 
20 degrees to the right and left, and rotation was to 40 
degrees.  He had no pain when the entire spine was 
compressed, but he did have pain on percussion of the spinous 
processes of C5-, 6, and 7.  There were no spasms.  The 
impression was mild degenerative changes at C4-5 and C5-6 as 
well as C1-2.

The veteran underwent a VA neurological examination in 
November 1996.  It was noted that he had slight limitation of 
motion of the cervical spine.  No significant neurological 
deficits were found of the upper extremities other than 
slight hyperreflexia.   The impressions were symmetrical 
hyperreflexia of the upper extremities with no focal 
objective neurological radiculopathy findings; and subjective 
neck aching, more prominent on the left side, about the C4 
level.  He was recommended for MRI of the cervical spine.

A VA report of MRI of the veteran's cervical spine in 
November 1996 revealed predominantly left sided posterior 
disc herniation and associated osteophytic ridging at C6-7 
causing left neural foraminal stenosis and far lateral 
uncinate ridging on the right at C5-6 that produced moderate 
to high grade foramina stenosis.

A VA report dated December 30, 1996, shows that the MRI of 
the veteran's cervical spine was reviewed.  The assessment 
was herniated disc of the cervical spine with symptomatic 
radiculopathy.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

VA examinations, including MRI study, prior to March 1, 1990, 
reveal that the veteran's cervical spine disability was 
manifested by complaints of pain, limitation of motion, and 
radiograph findings that that produced no more than moderate 
functional impairment with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment due to pain, weakness, incoordination, and 
fatigability, that must be considered in the evaluation of a 
disability of a joint with limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The report of his VA medical 
examination on March 1, 1990, however, reveals that he had 
considerable pain on motion of the cervical spine.  While the 
reports of his VA medical examinations in 1996 indicate only 
slight limitation of motion, the overall evidence indicates 
moderate limitation of motion.  The MRI of the cervical spine 
in November 1996 showed foraminal stenosis and the review of 
this MRI in a December 1996 report indicates that the veteran 
has a herniated disc with symptomatic radiculopathy.  The 
report of his VA neurological examination in November 1996 
indicates no more than slight neurological deficits of the 
upper extremities.

After consideration of all the evidence, the Board finds that 
the cervical spine disability is now manifested primarily by 
limitation of motion, painful motion, slight neurological 
deficits of the upper extremities, and radiological findings 
of arthritis and a herniated disc.  The evidence indicates 
that he has had considerable pain with motion of the cervical 
spine, which was first demonstrated on his VA medical 
examination on March 1, 1990.  Under the circumstances, the 
Board finds that the evidence supports the assignment of a 
40 percent rating for the cervical spine disorder under 
diagnostic code 5293 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, effective from March 1, 1990, 
based on the above noted legal and regulatory criteria.

The preponderance of the evidence is against the claim for 
the assignment of an effective date earlier than March 1, 
1990, for the 40 percent evaluation for the cervical spine 
disorder, and the claim is denied to this extent.  The 
evidence prior to this date did not show spinal cord stenosis 
or contain evidence of radiculopathy or other evidence of 
severe intervertebral disc disease.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Entitlement to an Effective Date Earlier than April 21, 
1998, for the Assignment of a 70 Percent Evaluation for PTSD.

The October 1992 Board decision denied an increased 
evaluation for PTSD (rated 10 percent).  A decision of the 
Board is final.   38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2000).  

On April 24, 1995, the veteran submitted a claim for an 
increased evaluation for PTSD.  VA and private medical 
reports show that he was treated and evaluated for this 
disorder in the 1990's.

The veteran underwent a VA psychiatric examination in January 
1996.  It was noted that he lived with his girlfriend of 17 
years, and had been working as a security guard for the 
previous 7 years.  He complained of having trouble adjusting 
to society with increased isolation from people since service 
in Vietnam.  He reported feeling depressed with suicidal 
ideation at times.  He reported that he was occasionally 
scared and angry.  He reported nightmares and recollections 
of experiences in service.  He reported having owned a 
dentist laboratory after service and that he had been married 
and divorced twice.  He had one child from each marriage and 
had poor relationships with his children.

On mental status examination, he appeared anxious.  His mood 
was depressed.  He denied suicidal ideation.  There was no 
homicidal ideation.  His thought process and content appeared 
to be clear and coherent.  His attention and concentration 
were good.  His judgment was good.  His insight as to his 
alcohol abuse was poor.  Memory and cognition appeared 
grossly intact.  The Axis I diagnoses were PTSD, alcohol 
abuse, and marijuana abuse.  The global assessment of 
functioning (GAF) was 65-70.  The examiner noted that the 
veteran's PTSD symptoms were of moderate to severe intensity, 
and that he appeared to be in a fairly good functioning 
state.

A VA medical report shows that the veteran underwent 
psychiatric evaluation on April 15, 1996.  It was noted that 
he was then homeless and that he had recently loss his job 
after "blowing-up" at his boss.  He reported that he had a 
motor home and that he and other Vietnam veterans often went 
out to check the perimeter at night, and sometime "ran 
patrols at night."  He reported that he avoided people.  He 
reported that he had a girl friend.  He was friendly and 
cooperative, and neat in appearance.  He appeared tense, 
frustrated, anxious, and angry at times.  He also became 
tearful at times.  It was noted that he had a recent job 
loss, increased stress, and PTSD symptoms.

Letters from the veteran's mother and girlfriend dated in 
June 1996 and January 1997 were received.  These letters are 
to the effect that the veteran was a changed person after his 
service in Vietnam and that he was then unable to function 
and avoided being around people.

A VA report of the veteran's treatment in February 1997 notes 
that he was having difficulty with his current job, helping 
to manage a campground.  He reported having difficulty being 
told what to do and that he avoided people.  He was neat in 
appearance and cooperative.  He had restricted range of 
affect.  He spoke openly and spontaneously.  It was noted 
that he had difficulties on the job, relationship problems, 
and anger.

A VA report of his treatment in April 1997 shows that he was 
unemployed.  He was recommended for continued individual 
psychotherapy.

The veteran underwent a VA psychiatric examination in April 
1998.  His claims folder was reviewed by the examiner.  It 
was noted that he was then being treated for depression by a 
VA physician who had prescribed Prozac and Trazodone, and 
that this medication had been used for 2 to 3 years.  He was 
dressed and groomed nicely.  He understood the nature and 
purpose of the examination, but was somewhat intimidated by 
it.  There were numerous episodes of blocking and weeping 
with subsequent apologies.  Speech was appropriate, coherent, 
but strongly influenced by a powerful affect.  Speech was 
appropriate for content and expressed strongly, at times 
excessively.  Mood was decidedly down, presenting a dysthymic 
condition.  The Axis I diagnosis was PTSD with manifestations 
of anxiety, depression, and social phobia.  The GAF at the 
time of the examination and for the past year was between 35 
and 40.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under regulations effective prior to November 6, 1996, a 10 
percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308.  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCREC 
3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

The Board is collaterally estopped from relitigating the 
veteran's entitlement to an increased evaluation for PTSD on 
the same evidence considered in the October 1992 Board 
decision, but the Board may consider the prior evidence in 
conjunction with the evidence received after that decision in 
determining the effective date of a subsequent claim for an 
increased evaluation for the same condition.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  In this case, the Board finds no 
evidence in the record prior to receipt of the veteran's 
claim for an increased evaluation for PTSD in April 1995 to 
support the assignment of a 70 percent evaluation for PTSD.

A review of the veteran's VA psychiatric examination in 
January 1996 indicates that he had significant PTSD symptoms, 
but the examiner noted that the veteran appeared to be in a 
fairly good functioning state and assigned a GAF of 65-70.  A 
GAF of 65-70 is indicative of mild difficulty in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125, 
effective prior to or as of November 7, 1996.  Under this 
criteria, the report of the January 1996 VA psychiatric 
examination does not support the assignment of a 70 percent 
evaluation for the veteran's PTSD based on the provisions of 
diagnostic code 9411, effective prior to November 7, 1996.

The medical evidence, however, reveals that the veteran was 
homeless at the time of his VA treatment on April 15, 1996, 
and that he had recently loss his job.  The report of this 
treatment and the reports of his treatment and evaluations 
after this date show that his PTSD has been manifested 
primarily by nightmares and recollections of experiences in 
service, anxiety, anger, depression, and social phobia that 
produce severe social and industrial impairment that support 
the assignment of a 70 percent rating for the PTSD, effective 
from April 15, 1996, under diagnostic code 9411, effective 
prior to November 7, 1996.  The PTSD symptoms also produce 
occupation and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood to support the assignment of a 70 percent rating for 
this disorder, effective from November 7, 1996, under the 
revised criteria of diagnostic code 9411, effective as of 
that date.

The preponderance of the evidence does not support the 
assignment of an effective date earlier than April 15, 1996, 
for the 70 percent evaluation for the PTSD, and the claim is 
denied to this extent.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. 49.



ORDER


An effective date of March 1, 1990, for the assignment of a 
40 percent rating for degenerative joint disease of the 
cervical spine is granted, subject to the regulations 
applicable to the payment of monetary benefits.

An effective date of April 15, 1996, for the assignment of a 
70 percent rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

